Citation Nr: 0712020	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  04-27 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tuberculosis, 
collapsed lungs, and pneumonia, for accrued benefits 
purposes.

2.  Entitlement to a compensable rating for residuals of 
nasal fracture, for accrued benefits purposes.

3.  Entitlement to service connection for the cause of the 
veteran's death.

4.  Entitlement to Dependent and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is the widow of a veteran who served on active 
duty from August 1958 to September 1963, and died in July 
2002.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA), regional office (RO) in 
Waco, Texas. 


REMAND

In a written statement dated in February 2007, the appellant 
requested a personal hearing before a Veterans Law Judge 
(VLJ) sitting at the RO.  There is no indication in the 
claims folder that such request was addressed.  

To ensure compliance with due process requirements, and 
because Travel Board hearings are scheduled by the RO, the 
case is REMANDED for the following:

The veteran should be scheduled for a 
hearing before a VLJ sitting in Waco, Texas 
(or in the alternative, a videoconference 
hearing, if she so desires).  The case 
should then be processed in accordance with 
standard appellate practices..

The appellant need take no action until she is notified.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




